DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Won S. Yoon on 10/29/2021.

The application has been amended as follows: 
6. (Currently Amended) The method of claim 5, wherein the LTE UL resources and the NR UL resources are multiplexed by time division multiplexing (TDM) and/or frequency 

7. (Currently Amended) The method of claim 5, wherein a reference hybrid automatic repeat request (HARQ) timing based on frequency 

                                                 Reasons for Allowance
The present invention is directed to method and apparatus for transmitting a physical random access channel (PRACH) in a wireless communication system.  In particular, a user 

The following is an examiner’s statement of reasons for allowance: Claims 1-13, 15, 17, 14 and 19 (renumbering as 1-17 respectively) are allowed.

Regarding claims 1 and 14, the closest prior arts:
Huawei and HiSilicon (“Considerations of NR UL operation for LTE-NR coexistence”, R1-1704199, 3GPP TSG RAN WG1 Meeting #88bis, Spokane, USA, April 3-7, 2017) discloses method and apparatus for 
receiving (i) a first physical random access channel (PRACH) configuration for a first uplink (UL) carrier and (ii) a second PRACH configuration for a second UL carrier (section 4 line 42-45), wherein the first UL  carrier and a DL carrier linked to the first UL carrier belong to a first  carrier band (section 1 18-21 and  section 4 line 42-45), and wherein the second UL carrier belongs to a second carrier band (section 4, line 41-48);
performing a reference signal received power (RSRP) measurement on the DL carrier (section 3 line 3-15); 
selecting a UL carrier for a random access procedure, among the first UL carrier and the second UL carrier, based on a result of the RSRP measurement on the DL carrier (section 3 line 3-15 and section 4 line 41-48); and 
performing the random access procedure on the selected UL carrier based on a PRACH configuration for the selected UL carrier (section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL carrier is poor, the second UL carrier is selected as the UL carrier for the random access procedure (section 3 line 3-15 and section 4 line 41-48), 
wherein, based on that the result of the RSRP measurement on the DL carrier is not poor, the first UL carrier is selected as the UL carrier for the random access procedure (section 3 line 3-15 and section 4 line 41-48). 


Huawei and HiSilicon (“Considerations of NR UL operation”, R1-1701668, 3GPP TSG RAN WG1 Meeting #88, Athens, Greece,  Feb 13th – 17th, 2017) discloses method and apparatus for selecting a PRACH configuration for NR UL by NR-LTE coexistence based on quality threshold of the DL measurement (section 4 line 23-30),

Fong et al (US 20130010964 A1) discloses method and apparatus for  
wherein the method further comprises receiving a UL grant informing a UL carrier for a physical uplink shared channel (PUSCH) transmission (par 0149), and 
wherein, based on that the UL grant informs a carrier switching in the random access procedure with the informed UL carrier for the PUSCH transmission, the carrier switching is prohibited (par 0133 and 0149).

wherein, based on that the UL grant informs a carrier switching in the random access procedure such that the informed UL carrier for the PUSCH transmission is different from the second UL carrier selected for the random access procedure, the carrier switching is prohibited” as recited in claim 1.

In view of the above, the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious “wherein, based on that the UL grant informs a carrier switching in the random access procedure such that the informed UL carrier for the PUSCH transmission is different from the second UL carrier selected for the random access procedure, the carrier switching is prohibited” as recited in claim 14.

Claims 1 and 14 are allowed because the closest prior arts either singularly or in combination fail to reasonably anticipate or render obvious the aforementioned claimed elements indicated above.

Claims 2-13, 15, 17 and 19 are allowed by virtue of their dependency on claims 1 and 14 respectively.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.


Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lu whose telephone number is (571)272-2844.  The examiner can normally be reached on 9 am -6 pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang B Yao can be reached on 571 272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/XUAN LU/Examiner, Art Unit 2473   

/KWANG B YAO/Supervisory Patent Examiner, Art Unit 2473